Howe, J.
This is an appeal from a judgment of forfeiture of a bail bond for $1000, given by defendant, Snow, as principal, and the defendant, Hope, as surety.
First — The appellants urge that the indictment found by the grand jury against Snow was not signed by the district attorney. The finding was signed by the foreman of the grand jury. Admitting that the ■omission of the usual signature of the district attorney at the foot of the indictment was an irregularity (and as to this we express no *597opinion), we do not perceive liow it can avail the appellants. They gave the bond about a year before the indictment was found, conditioned that Snow would “ appear at the next term of the court and from term to term, and there remain until discharged in due course of law, and not depart thence without leave oí the court.” Instead of appearing and urging the alleged irregularity of the indictment, Snow van away and Hope failed to produce him when called for. The condition of the bond is clearly broken. State v. Ainslie, 13 An. 293; State v. Loeb, 21 An. 600.
Second — The appellants complain that on proceeding to perfect the bond the State offered and put in evidence without proof of signature a letter of Hope dated February 15, 1868, authorizing the sheriff to fill up with the amount of the bail a blank bond which Hope had left with him. We are unable to perceive the force of this objection. The-letter was of no importance either for or against appellants. It bore date some time prior to the filing of the bond. There is no pretense-that the signature to the bond is not genuine, that the amount is incorrect or the recitals insufficient. It was offered by the State as a part of the record, and it is rather late now to inquire into the manner in which the amount came to be written in the body of the instrument, prior to its being filed.
J udgment affirmed.